Citation Nr: 1138695	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-34 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as a result of asbestos exposure.

2.  Entitlement to service connection for prostate cancer residuals with urinary frequency, voiding dysfunction, erectile dysfunction, and a bladder condition as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from June 1965 November 1969.  Personnel records show that he served in Korea from October 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing in August 2010.  A transcript of this proceeding has been associated with the claims file.    

The issues of entitlement to service connection for a low back disorder and bilateral lower extremity nerve damage secondary to a back disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for prostate cancer residuals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

In an August 2010 statement and during the August 2010 Travel Board hearing the Veteran indicated that he wished to withdraw his appeal with regard to the issue of entitlement to service connection for COPD.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of  entitlement to service connection for COPD by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the COPD issue, in August 2010 correspondence and during the August 2010 Travel Board hearing the Veteran indicated that he wished to withdraw his appeal regarding the issue of entitlement to service connection for COPD.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal regarding the issue of  entitlement to service connection for COPD, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The issue concerning entitlement to service connection for COPD as a result of asbestos exposure is dismissed.



REMAND

The Veteran contends that he was exposed to herbicides while stationed at Osan Air Base in Korea and that he had traveled at or near the Korean demilitarized zone (DMZ).  Specifically, during the August 2010 Travel Board hearing, the Veteran alleged that he drove from Osan, Korea to Seoul, Korea approximately twice per month during his military service in Korea during which he noticed that there was no vegetation as a result of the use of herbicides.  He also notes that while stationed in Osan, Korea he was only 50 miles from the DMZ.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (2010).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area. The diseases listed at 38 C.F.R. § 3.309(e) include prostate cancer.

On January 25, 2011, VA amended its regulations to provide presumptive herbicide exposure for any veteran who served between April 1, 1968 and August 31, 1971 in a unit determined by VA and the Department of Defense (DOD) to have operated in an area in or near the Korean DMZ in which herbicides were applied.  See 76 Fed. Reg. 4,245-4,250 (Jan. 25, 2011).  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.

Here, the Veteran's service personnel records confirm that he was assigned to the 6314th Support Wing stationed at Osan Air Force Base in Korea from October 1968 to November 1969.  No attempt has been made to verify the Veteran's reports of service near the DMZ.

On remand, VA should ask DOD to verify whether the Veteran's unit is among those identified as having served in Korea in or around the DMZ during the applicable time period.

Accordingly, the case is REMANDED for the following action:

1. Contact DOD (U. S. Army & Joint Services Records Research Center (JSRRC)) to verify whether the Veteran's unit operated in an area in or near the Korean DMZ in which herbicides were applied from October 1968 to November 1969. The Veteran's personnel records indicate that he was assigned to the 6314th Support Wing stationed at Osan Air Force Base in Korea. All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain such verification would be futile.

2. After completion of the foregoing, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                        ____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


